Citation Nr: 1029473	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a compensable evaluation for tension headaches 
prior to August 25, 2009.

2.  Entitlement to an increased evaluation in excess of 10 
percent for tension headaches from August 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from July 1998 to December 
1998.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In December 2009 the Board remanded the 
issue of entitlement to a compensable evaluation for tension 
headaches for additional development to the RO via the Appeals 
Management Center (AMC).  The Board finds that there has been 
substantial compliance with the December 2009 remand orders and 
no further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  In a March 2010 rating 
decision the AMC granted a compensable evaluation of 10 percent 
for tension headaches effective from August 25, 2009.  This was 
not a full grant of the benefit sought on appeal.  The United 
States Court of Appeals for Veterans Claims (Court) indicated 
that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 
35, 38 (1992). 

In September 2009, the Veteran testified during a video 
conference hearing before the undersigned.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.





FINDINGS OF FACT

1.  For the period prior to August 25, 2009 the Veteran's 
service-connected tension headaches were not demonstrated by 
prostrating attacks characteristic of migraine.

2.  For the period from August 25, 2009 the Veteran's service-
connected tension headaches were demonstrated with characteristic 
prostrating attacks averaging no more than one in two months over 
the last several months.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for tension 
headaches, for the period prior to August 25, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.124a, Diagnostic Code 8100 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for tension headaches, for the period from August 25, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that proper VCAA notice should notify the Veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if any, 
to be provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim(s).  This fourth element for proper VCAA 
notice is no longer applicable for claims pending before VA on or 
after May 30, 2008.  See Notice and Assistance Requirements and 
Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal 
Circuit has addressed the amount of notice required for increased 
rating claims, essentially stating that general notice is 
adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Through an April 2007 letter, the RO notified the 
Veteran of the evidence needed to establish the elements of a 
claim for an increased rating.  The April 2007 letter serves to 
provide notice of the information and evidence needed to 
substantiate the Veteran's claim.  

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records, and VA outpatient 
treatment records, and the Veteran has had VA examinations in 
connection with the claim on appeal; the reports of those 
examinations are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  Subsequent to her video 
conference hearing the Veteran submitted a statement from her 
employer in support of her claim, which has been associated with 
the claims folder.  Given these facts, it appears that all 
available records have been obtained.  There is no further 
assistance that would be reasonably likely to assist the Veteran 
in substantiating her claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Increased Evaluation -- Tension Headaches

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the  higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2009).

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current level of 
disability is of primary concern in a claim for an increased 
rating; and the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of the 
"current level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, it is 
appropriate to apply staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's claim for an increased evaluation is evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine), which 
provides for a 50 percent maximum evaluation for migraine with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is provided for migraine with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 10 percent evaluation is provided for 
migraine with characteristic prostrating attacks averaging one in 
2 months over last several months and a zero percent evaluation 
is provided for migraine with less frequent attacks.  Id.  

The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which 
the Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

A.  For the Period Prior to August 25, 2009

In the October 2007 rating decision the RO continued a zero 
percent (noncompensable) evaluation for the Veteran's tension 
headaches.  The Veteran essentially contends that for the period 
prior to August 25, 2009 her service-connected headache 
disability warrants a compensable evaluation as her headache 
symptoms have increased in severity.  

VA Medical Center (MC) primary care clinical note dated in May 
2006 reveals the Veteran was seen in the clinic for an evaluation 
and management of headaches, which were noted to be better on the 
day of the visit.  After physical examination, the assessment 
rendered was headache due to stress.  The plan was to start 
medication.  

VA neurological examination in October 2007 reveal the Veteran's 
report of headaches starting while she was in the military in 
boot camp.  She stated that the headaches are unchanged in the 
type of headaches she has but there are increasing symptoms of 
frequency and severity.  She reported that headaches, which are 
severe, would occur three to four times a week and last for about 
five or ten minutes.  She stated that she has started to feel the 
headaches behind her eyes and feels like her head is being 
squeezed.  She disclosed that she works as an ophthalmologic 
assistant and she sits in the dark part of the laboratory and 
that she sometimes needs to put a cool towel on her head.  On 
physical examination the Veteran's head and neck were atraumatic, 
and normocephalic.  She was alert and oriented times three.  She 
could heel walk, toe walk and walk with tandem gait.  Cranial 
nerves II through XII were intact.  The impression was tension 
headaches.

The Veteran proffered a medical statement from her private 
physician, Dr. SMC, dated August 25, 2009.  In the medical 
statement, Dr. SMC noted that the Veteran had been under his care 
since 2007 and in January 2007 she was diagnosed with migraine 
headaches for which he has treated her.  He stated that due to 
the nature and severity of the Veteran's symptoms he has tried 
several medications.  Dr. SMC indicated that the Veteran's 
headaches, at that time, were being managed with Inderal 20mg 
once daily.

In light of the foregoing, the Board finds that a compensable 
disability evaluation for tension headaches for the period prior 
to August 25, 2009 is not warranted.  As noted above a 
compensable evaluation of 10 percent is warranted when migraine 
headaches have characteristic prostrating attacks averaging one 
in two months over the last several months.  There are no 
findings in the medical evidence that the Veteran's headaches met 
the criteria for a 10 percent evaluation prior to August 25, 
2009.  On VA examination in October 2007 the Veteran describe 
severe headaches, with some photophobia, that occur three to four 
times a week and last five to ten minutes.  The headaches were 
reported to be non-throbbing and without aura, nausea or 
vomiting; and there were no neurologic symptoms reported 
following the headaches.  The examiner confirmed an impression of 
tension headaches.  There was no evidence of prostrating attacks 
associated with the headaches.  While an undated, unsigned letter 
from her employer's human resources department cites to many 
missed days and hours lost from work due to migraines, it was 
reported on the October 2007 VA examination report that the 
Veteran usually sat in a dark part of the office for a few 
minutes and that over the counter aspirin usually relieved the 
pain.  Accordingly, the claim for a compensable evaluation for 
tension headaches for the period prior to August 25, 2009 is 
denied.

B.  For the Period From August 25, 2009

By rating action in March 2010 the Veteran was assigned a 10 
percent disability evaluation for the service-connected tension 
headaches, effective from August 25, 2009.  The effective date of 
entitlement to a 10 percent disability evaluation for the 
service-connected tension headaches was based on the August 25, 
2009 medical statement from Dr. SMC, which reported that the 
Veteran's headaches required prescriptive medication based on 
increased severity.  The inquiry here is whether the Veteran's 
service-connected tension headaches warrants an evaluation in 
excess of 10 percent for the period from August 25, 2009.  

The next higher evaluation under Diagnostic Code 8100 is 30 
percent and require that migraine headaches are characteristic of 
prostrating attacks occurring on an average of once a month over 
the last several months.  At her video conference hearing in 
September 2009 the Veteran testified that she has about four 
headaches twice a month.  Hearing Transcript, p. 6.  The Veteran 
is employed by a company that evaluates ocular migraines and in a 
letter from her employer, received at the RO in October 2009, it 
was noted that the Veteran had been experiencing an increased 
amount of migraines, which had affected her work schedule.  She 
had missed numerous amounts of days and have left early countless 
times secondary to her migraines.  

On VA examination in January 2010 the Veteran reported improved 
symptoms since being placed on Neurontin 300mg twice daily.  It 
was reported that the headaches started 7 or 8 years earlier.  
She also reported that her last headache was approximately one 
and one half weeks prior to the examination.  She stated that the 
headaches first feel like there is pressure behind the eye; then 
it gradually becomes a throbbing generalized headache that 
usually results in nausea and occasional vomiting.  She stated 
that she experiences photophobia and phonophobia during most 
attacks.  The Veteran reported that her headaches were lasting up 
to two days, but since she has been on treatment they have 
decreased in length; and the headaches usually resolve once she 
is asleep.  She further stated that the headaches are prostrating 
sometimes in that she has to leave work and lie down and get into 
a dark, quiet place.  Physical examination, specifically a 
neurologic screening examination, was benign.  The examiner 
commented that the Veteran recently has had improving control 
over her migraines, however, the examiner expressed that it was 
too early to tell how good the control will be on the medication 
she was prescribed recently by her private neurologist.  It was 
noted that the Veteran's private neurologist was making 
adjustments in her medications that appear to be improving the 
control and lessening the frequency of the headaches.

In light of the foregoing, the Board finds that a disability 
evaluation in excess of 10 percent for tension headaches for the 
period from August 25, 2009 is not warranted.  The evidence of 
record does not indicate that the Veteran's headache disability 
for the stated period meets the criteria for the next higher 
evaluation of 30 percent.  Although the August 25, 2009 medical 
statement of Dr. SMC indicated that the Veteran had severe 
headaches for which she was being treated, there is no indication 
of prostrating attacks averaging once a month over the last 
several months.  In this regard, there seem to be two types of 
headaches being described.  On VA neurological examination in 
October 2007, the Veteran indicated that headaches were unchanged 
since boot camp and occurred several times a week and lasted for 
five or ten minutes.  On VA examination in January 2010, it was 
reported that headaches started 7 or 8 years ago (or about 4 
years after service discharge) and that they lasted up to two 
days.  Regarding the more serious or prostrating headaches, the 
Veteran indicated that she had to leave work about 5 times in the 
past years due to headaches.  This refers to the more serious 
headaches and the frequency described more nearly approximates 
the 10 percent criteria.   Furthermore, VA examiner noted 
improved control over migraine headaches.  On examination there 
were no neurological deficits associated with the Veteran's 
headaches.  In addition, it was noted that the Veteran's private 
neurologist was making adjustments on her medications that 
appeared to the VA examiner to be improving the control and 
lessening the frequency of the headaches.  Accordingly, the claim 
for an evaluation in excess of 10 percent for tension headaches 
for the period from August 25, 2009 is denied.

As the preponderance of the evidence is against the claim for a 
compensable evaluation prior to August 25, 2009 and an increased 
evaluation in excess of 10 percent from August 25, 2009 for 
tension headaches, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Other Considerations

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 
the rating in this case has been staged as appropriate.  

Consideration has been given to whether increased evaluations are 
warranted on an extra-schedular basis for the stated periods.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Here, as discussed above, 
the rating criteria for the service-connected tension headaches 
reasonably describe the Veteran's disability level and 
symptomatology for the designated appeal periods.  As discussed, 
the current rating criteria contemplates interference with 
employment described by the Veteran (having to leave work about 5 
times in the past year).  Thus, as the Veteran's disability 
picture for the stated periods is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for extraschedular evaluations are required.  Thun v. 
Shinseki, F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to a compensable evaluation for tension headaches 
prior to August 25, 2009 is denied.

Entitlement to an increased evaluation in excess of 10 percent 
for tension headaches from August 25, 2009 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


